United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-811
Issued: February 2, 2012

Case Submitted on the Record

ERRATUM
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

The Board issued an order remanding case in the above-entitled case on
December 19, 2011. On page 1 of its order, the first sentence stated: “On February 11, 2011
appellant filed a timely appeal from August 18 and November 10, 2010 merit decisions of the
Office of Workers’ Compensation Programs (OWCP) granting him a schedule award.” The
Board notes that the correct first sentence should read: “On February 11, 2011 appellant filed a
timely appeal from August 18 and November 12, 2010 merit decisions of the Office of Workers’
Compensation Programs (OWCP) granting him a schedule award.”
On page 2 of its order, the following was included in the “Order” portion: “IT IS
HEREBY ORDERED THAT the decisions of the Office of Workers’ Compensation Programs
dated November 10 and August 18, 2010 are set aside and the case is remanded for further
proceedings consistent with this order of the Board.” The Board notes that the correct “Order”
should read: “IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 12 and August 18, 2010 are set aside and the case is
remanded for further proceedings consistent with this order of the Board.”

Issued: February 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

